Citation Nr: 1524319	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to a compensable rating for non-Hodgkin's lymphoma.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2012, the Veteran presented testimony at a Video Conference hearing 
before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  See 38 C.F.R. § 20.717.  There was no response within the required 30 day time limit.  The Veteran is, accordingly, deemed to have waived his right to another hearing before the Board.

The Board notes that the Veteran has raised a claim of entitlement to TDIU due to his residuals of Non-Hodgkin's Lymphoma. Because a claim of TDIU based on the same disability as the one on appeal is considered to be part of the pending increased rating claim, this issue has been added to the issues on appeal on the Title Page of this decision. 

In May 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

REMAND

Unfortunately, remand is required for the RO to properly adjudicate the Veteran's claim for a compensable evaluation for his Non-Hodgkin's Lymphoma.  

Non-Hodgkin's lymphoma is rated in accordance with the provisions of 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (2014).  A 100 percent evaluation is to be assigned during the presence of active disease or during a treatment phase and is to continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there has been no local recurrence or metastasis, the non-Hodgkin's lymphoma is to be rated on the basis of the residuals of that disease.  See note following 38 C.F.R. § 4.117, Diagnostic Code 7715 (2014). 

In June 2009, following an evaluation of applicable law and evidence, including the report of an April 2009 VA examination, the RO granted the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma and assigned a 100 percent schedular rating, effective September 26, 2006.  In that same rating action, the RO found that the non-Hodgkin's lymphoma had gone into remission in June 2007, and reduced the Veteran's disability rating to noncompensable, effective January 1, 2008, just over 6 months later.  The Veteran disagreed with that reduction, and this appeal ensued.

Initially, the Board notes that while the evidence of record suggests that treatment ceased in June 2007, no one has identified a specific date for cessation of treatment, i.e. the final date of chemotherapy, the date of the scan that showed no metastic tumors, etc.  Accordingly, an opinion as to what exactly was the date of cessation of treatment is necessary.  See Tatum v. Shinseki, 26 Vet.App. 443, 448 (2014) (Board must determine date of cessation of treatment).

Additionally, the RO determined that the Veteran was in remission, and thus a 100 percent evaluation was not warranted under DC> 7715. However, the RO does not appear to address or consider the Veteran's assertions of residuals from the Non-Hodgkin's Lymphoma and its treatment. The evidence, shows that during his VA examination and during his January 2012 Video Conference Hearing, the Veteran reported that he still had residuals of non-Hodgkin's lymphoma, primarily weakness, fatigue, generalized joint aches, and easy bruising.  The examiner also noted the presence of questionable, palpable splenomegaly.  The examiner stated that the Veteran's condition limited his usual daily activities and employment/occupational opportunities.  Social Security Administration (SSA) records show that the Veteran began receiving disability benefits on March 31, 2006, for a primary diagnosis of liver cancer.  

During his most recent VA examination in August 2012, the examiner noted the Veteran's complaints of chronic fatigue and low platelet count since his chemotherapy treatment, which has caused him to be easily fatigued and bruised.  The Veteran also reported that he has an enlarged spleen and has been advised to be very careful with activities, as any falls, bumps or trauma to the area will cause rupture.  The Veteran also complained of joint pain since the chemotherapy, which has minimal effects on actual functioning, but is painful and causes him to be slow in his activities.  The examiner concluded that all of the Veteran's complaints can be attributed to the non-Hodgkin's lymphoma and subsequent chemotherapy, and that the deficiencies cause moderate impairment in his activities and have caused him to be unemployed.

Given the Veteran's complaints related to his treatment for Non-Hodgkin's Lymphoma, the Board finds that an examination is necessary to determine what symptoms are the residuals of his Non-Hodgkin's Lymphoma and treatment, and 
which symptoms are not, and the Veteran's residuals then should be properly evaluated.  

Accordingly, this claim is being remanded for the following action:

1.  Schedule the Veteran for an examination to evaluate the current residuals of his Non-Hodgkin's Lymphoma. The claims file should be provided to the examiner prior to the examination. The examiner should review the claims file and any additional electronic records and determine the date of cessation of treatment for Non-Hodgkin's Lymphoma.

Additionally, the examiner should examine the Veteran and document all residuals of his Non-Hodgkin's Lymphoma. The examiner should also discuss the impact that his residuals of Non-Hodgkin's Lymphoma have on his ability to obtain and maintain substantial gainful employment/occupational functioning.

2.  The RO should then readjudicate the claim, providing proper evaluation of all identified residuals of the Non-Hodgkin's Lymphoma and adjudicate the claim of TDIU, to include providing any necessary notice to the Veteran regarding the TDIU claim.  

3.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





